DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214376 A1) (“Kim”), in view of Chang et al. (US 2016/0372514 A1) (“Chang”).
Regarding claim 25, Kim teaches at least in figure 1:
a first insulating layer (A= PSV1, and/or PSV2); 
a second insulating layer (ILD); 
a first transistor (B=right TFT); 
a second transistor (C= left TFT); 
a first light-emitting diode (D= right LED); 
a second light-emitting diode (E=left LED); and 
a color conversion layer (CCL1), 
wherein the first transistor (B) is electrically connected to the first light-emitting diode (D), 
wherein the second transistor (C) is electrically connected to the second light-emitting diode (E), 
wherein the first insulating layer (A) is over the first transistor (B) and the second transistor (C), 
wherein the first light-emitting diode (D) and the second light-emitting diode (E) are over the first insulating layer (A), 
wherein the color conversion layer (CCL1) is over the second light-emitting diode (E), 
wherein the color conversion layer (CCL1) is configured to convert light emitted from the second light-emitting diode (E) into a light having a longer wavelength (¶ 0074, where CCL1 can convert the light to red light), 
wherein the first transistor (B) and the second transistor (C) each comprise a metal oxide layer (SCL; ¶ 0045) and a gate electrode (GE), 
wherein the metal oxide layer (SCL) of the first transistor (B) comprises a channel formation region of the first transistor (SCL comprises a channel of B)
wherein the metal oxide layer (SCL) comprises a channel formation region (¶ 0045), and 
wherein the metal oxide layer (SCL) of the second transistor (C) comprises a channel formation region of the second transistor (SCL comprises a channel of C), 

Kim does not teach:
wherein the gate electrode of the first transistor and the first light-emitting diode overlap each other with the first insulating layer and the second insulating layer therebetween, and 
wherein the gate electrode of the second transistor and the second light-emitting diode overlap each other with the first insulating layer and the second insulating layer therebetween.

	Kim teaches:
	The gate electrodes (GE) are to the left of the LEDs.

	Chang teaches at least in figure 4:
wherein the gate electrode (unlabeled but shown gate electrode) of the first transistor (T1) and the first light-emitting diode (120) overlap each other (T1 and 120 overlap each other) with the first insulating layer (150; equivalent to Kim A) and the second insulating layer (layer below 150; equivalent to Kim ILD) therebetween, and 
wherein the gate electrode (unlabeled but shown gate electrode) of the second transistor (T2) and the second light-emitting diode (130) overlap each other (T1 and 120 overlap each other) with the first insulating layer (150; equivalent to Kim A) and the second insulating layer (layer below 150; equivalent to Kim ILD) therebetween.
It would have been obvious to one of ordinary skill in the art to combine Change with Kim, and move the transistors, including the gate, to be below the LEDs as this would reduce the horizontal area of the device in a die. This space saving measure would reduce the size of the die. Which in turn would further the industry goals of miniaturization.



	
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chang, in view of Imai (US 2010/0038641 A1) (“Imai”).
Regarding claim 26, Kim and Chang do not teach:
The transistors have a bottom gate. The references teach a top gate.

	Imai teaches:
	That top gate, bottom gate, and top and bottom gate variations of thin film transistor are all conventionally known in the art. ¶ 0056. It would have been obvious to one of ordinary skill in the art to substitute one variation of a TFT for another variation of a TFT. This is because substituting known conventional equivalents, different variations of a TFT, is an obvious choice for one of ordinary skill in the art when designing the device of the prior art. See MPEP 2144.06.

Allowable Subject Matter
Claims 1-9, and 11 are allowed.

Reasons for Allowance
See Notice of Allowance dated March 31, 2022 on page 7 for the reasons for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822